Name: 96/287/EC: Commission Decision of 15 April 1996 amending the boundaries of the less-favoured areas in Sweden within the meaning of Council Directive 75/268/EEC (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  natural environment;  demography and population;  Europe;  economic policy
 Date Published: 1996-05-03

 Avis juridique important|31996D028796/287/EC: Commission Decision of 15 April 1996 amending the boundaries of the less-favoured areas in Sweden within the meaning of Council Directive 75/268/EEC (Only the Swedish text is authentic) Official Journal L 109 , 03/05/1996 P. 0020 - 0021COMMISSION DECISION of 15 April 1996 amending the boundaries of the less-favoured areas in Sweden within the meaning of Council Directive 75/268/EEC (Only the Swedish text is authentic) (96/287/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 (3) thereof,Whereas Council Directive 95/498/EC (2) lays down the areas in Sweden which qualify as less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the Swedish Government has communicated to the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC, the new areas eligible for inclusion in the Community list of less-favoured farming areas and information concerning the characteristics of those areas; whereas, furthermore, the existing special aid system in the less-favoured areas will be extended to the new areas;Whereas, as the aforementioned communication indicates, the areas comply with the criteria and figures in Directive 95/498/EC for determining the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; whereas, as a result, the aforementioned area should be included in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC;Whereas the combined surface area of the areas in question does not exceed 4 % of the surface area of the Member State concerned;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agriculture and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The Community list of less-favoured areas in Sweden given in Annex I to Directive 95/498/EC is hereby supplemented by the list given in the Annex to this Decision.Article 2 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 15 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 287, 30. 11. 1995, p. 33.ANNEX >TABLE>